
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 47
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the 75th anniversary of the
		  establishment of the East Bay Regional Park District in California, and for
		  other purposes.
	
	
		Whereas, November 6, 2009, will mark the 75th anniversary
			 of the historic passage of a ballot measure to create the East Bay Regional
			 Park District (referred to in this preamble as the District) in
			 California’s San Francisco Bay Area by a convincing yes vote of
			 a 21/2 to 1 margin in 1934 during the height of the
			 Depression;
		Whereas with the help of the Civilian Conservation Corps,
			 the Works Progress Administration, and private contractors, the District began
			 putting people to work to establish the District’s first 3 regional
			 parks—Tilden, Temescal, and Sibley;
		Whereas over the intervening 75 years, the District has
			 grown to be the largest regional park agency in the United States with nearly
			 100,000 acres of parklands spread across 65 regional parks and over 1,100 miles
			 of trails in Alameda and Contra Costa Counties;
		Whereas approximately 14,000,000 visitors a year from
			 throughout the San Francisco Bay Area and beyond take advantage of the vast and
			 diverse District parklands and trails;
		Whereas the vision of the District is to preserve the
			 priceless heritage of the region’s natural and cultural resources, open space,
			 parks, and trails for the future, and to set aside park areas for enjoyment and
			 healthful recreation for current and future generations;
		Whereas the mission of the District is to acquire,
			 develop, manage, and maintain a high quality, diverse system of interconnected
			 parklands that balances public usage and education programs with the protection
			 and preservation of the East Bay’s most spectacular natural and cultural
			 resources;
		Whereas an environmental ethic guides the District in all
			 that it does;
		Whereas in 1988, East Bay voters approved the passage of
			 Measure AA, a $225,000,000 bond to provide 20 years of funding for regional and
			 local park acquisition and development projects;
		Whereas in 2008, under the strategic leadership of its
			 Board of Directors and General Manager Pat O’Brien, East Bay voters approved
			 passage of the historic Measure WW, a $500,000,000 renewal of the original
			 Measure AA bond—the largest regional or local park bond ever passed in the
			 United States; and
		Whereas throughout 2009, the District’s 75th Anniversary
			 will be recognized through special events and programs: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the
			 75th anniversary of the establishment of the East Bay Regional Park District;
			 and
			(2)honors the board
			 members, general managers, and East Bay Regional Park District staff who have
			 dutifully fulfilled the mission of protecting open space and providing outdoor
			 recreation opportunities for generations of families in the East Bay.
			
